** PROHIBITION OF STANDARD OF LAW ENFORCEMENT OFFICERS ** QUESTION: IS THERE ANY CONSTITUTIONAL OR STATUTORY PROVISION WHICH PROHIBITS ESTABLISHMENT BY STATUTE MINIMUM STANDARDS FOR ALL LAW ENFORCEMENT OFFICERS IN THIS STATE SUCH AS THE SATISFACTORY COMPLETION, BEFORE ATTAINMENT OF PERMANENT JOB STATUS, OF A BASIC COURSE COMPARABLE TO THAT OFFERED BY THE SOUTHWEST CENTER FOR LAW ENFORCEMENT? ANSWER: WE KNOW OF NO PROVISION OF STATUTE RELEVANT T A PROGRESSION FROM A TEMPORARY TO A PERMANENT JOB STATUS AS TO THE LAW ENFORCEMENT OFFICERS AFOREMENTIONED. IN CONSIDERATION OF THE FOREGOING, WE THING THE ANSWER TO OUR QUESTION IS THE NEGATIVE, THAT IS, THERE IS NO EXISTING STATUTORY PROHIBITION AGAINST THE ENACTMENT OF LEGISLATION WHICH WOULD PROVIDE THAT ALL LAW ENFORCEMENT OFFICERS, BEFORE ACQUIRING PERMANENT JOB STATUS, SATISFACTORILY COMPLETE BASIC TRAINING IN COURSES SUCH AS ARE PRESCRIBED AT THE SOUTHWEST CENTER FOR LAW ENFORCEMENT EDUCATION. CITE: 39 O.S. 2 [39-2], 70 O.S. 1308.5 [70-1308.5](B) 70 O.S. 3311 [70-3311] (FINIS O. STEWART)